Allen, C.J. (Ret.),
¶ 40. dissenting in part. I concur with parts II, III, and IV of the majority opinion. I also agree that the damages award was inadequate and that a new trial on damages alone would be improper. I dissent, however, from the majority’s mandate granting a new trial on all issues, considering that neither party necessarily wants such a result.
¶41. Plaintiff ■ moved for a new trial “solely” on the issue of damages. Nothing in either her motion or in her appellate brief suggests that she desires a new trial on all issues. This Court has concluded that she is not entitled to her requested relief, but has also decided that the damages were inadequate. I would remand the matter to the trial court with leave to plaintiff to amend her motion to request a new trial on all issues if she is so inclined.
¶ 42. I would further direct the trial court to grant the amended motion if made after defendant has first been given an opportunity to accept an additur to the verdict in such amount as the trial court deems reasonable. See V.R.C.P. 59(a) (“A new trial shall not be granted solely on the ground that the damages are inadequate until the defendant has first been given an opportunity to accept an addition to the verdict of such amount as the court deems to be reasonable.”); see Hoague v. Cota, 140 Vt. 588, 593, 442 A.2d 1282, 1284 (1982) (noting that, pursuant to Rule 59, a trial court is “empowered, and in fact required” to offer a defendant an additur in an amount it deems reasonable). The majority’s holding that a defendant is not entitled to an opportunity to accept an additur when there is a compromise verdict effectively amends Rule 59, thereby circumventing this Court’s administrative orders regarding the adoption and amendments to the rules and the reporting requirements to the Legislature. See 12 V.S.A. §§ 1-4. After the majority’s holding today, the third sentence of Rule 59(a) now must be read as follows: “A new trial shall not be granted solely on the ground that the damages are inadequate” when a verdict is the result of compromise. It is unclear whether an additur is still required when the trial court concludes that the inadequacy was the result of passion or prejudice.
*368¶ 43. In her original motion before the trial court, plaintiff moved, in the alternative, for an additur, and the plain language of V.R.C.P. 59(a) requires the court to offer one to defendant before a new trial is granted. This would be a fair result for both parties. If plaintiff elected not to seek a new trial and accepted the original jury verdict, she would be in the same position as if she had not appealed the verdict. Defendant would not be prejudiced by such a result in the sense that, notwithstanding its cross-appeal, it has not challenged the jury’s finding of liability or the amount of damages awarded to plaintiff. On the other hand, if plaintiff elected to seek a new trial, defendant would have the opportunity to accept a reasonable additur imposed by the trial court in lieu of a new trial. For her part, plaintiff could appeal if she were not satisfied with the additur imposed by the court. This way, both parties could avoid the unwanted and unnecessary expense of going through another trial.
¶44. I am authorized to say that Justice Dooley joins in this dissent.